Citation Nr: 1525717	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-01 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to December 1967, with confirmed duty in the Republic of Vietnam.  He is also a recipient of the Combat Infantry Badge.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

In August 2011, the Veteran filed a claim for an increased evaluation for his service-connected PTSD and a claim for a TDIU.  

In October 2011, the Veteran stated that he took multiple medications for symptoms of nightmares, anxiety, and insomnia that caused difficulty focusing and impacted his ability to work.  He stated that a coworker reported he "wasn't right," he was told to leave his job because he was not focused, and he was afraid to work as a mechanic because he got dizzy and had flashbacks on the job.

In an October 2011 VA examination, the Veteran reported that he was forced to resign from his job as a mechanic at a concrete company last year and that he was told he would be fired if he did not voluntarily retire.  The Veteran stated that he was unable to concentrate like he used to, worked slower, took more breaks that consisted of looking out of the window, and that his employer told him he did not seem focused on multiple occasions.  The examiner noted that the Veteran was very distressed about the circumstances of his retirement and that he had been taking medication for PTSD symptoms for about four years.  The examiner confirmed the Veteran's diagnosis of PTSD that caused symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty establishing and maintaining effective work and social relationships, and obsessional rituals that interfered with routine activities.  The examiner opined that the symptoms caused occupational and social impairment with reduced reliability and productivity.  

With regard to the Veteran's employability, the examiner opined that the Veteran was no longer able to perform the duties of a full-time diesel/heavy equipment mechanic because his reported inability to concentrate and lack of focus made the job unrealistic and too dangerous due to the complex and heavy nature of the parts involved.

In November 2011, the Veteran's former employer reported the Veteran was hired as a mechanic in March 1984, last worked in October 2010, had no concessions while he was employed, and was terminated based on "suggested retirement."

The Veteran's brother stated that the Veteran lost his patience quickly and became angry when a project did not go as planned.  He recalled observing the Veteran hurrying to complete tasks because he was already thinking of other things to do and stated that he believed the Veteran's thoughts were "in a fog."  He noted that the Veteran appeared to be becoming more compulsive and that he needed every task to be perfect.

In November 2012, a former co-worker, J.W., reported that the Veteran used to be a "workaholic," who was always willing to help after hours but that his personality changed drastically in the past few years and he began having a short temper and lack of patience and concentration.  J.W. recalled that the Veteran would pace the grounds, had lost weight, and stated that it shocked him when the Veteran retired without telling anyone.

In January 2013, the Veteran's wife reported that after the Veteran returned from Vietnam he began exhibiting ritualistic behavior such as keeping objects that were meant to be thrown away, writing down numbers he saw during the day, and maintaining things in a specific order.  She stated that his rituals varied in intensity, caused him to be anxious, overwhelmed, and exhausted, and that he was uncomfortable relaxing, fidgeted, and moved while seated.  The Veteran's wife also remembered that the Veteran began work an hour and a half early and stayed late because he wanted to be perfect, and would start new projects or stay outside until dark ensuring the yard was neat once he returned home.  She indicated that when the Veteran was asked to retire, his employer told him he was not focused enough, spread too thin, and was not getting his job done.  

In November 2013, the Veteran's daughter, R.D., reported that the Veteran was a "workaholic" growing up, needed perfection, fanatically maintained the home, left for work before she woke up and returned after she went to bed, was nicknamed "Mr. Clean" for how he maintained his garage, and that he was someone who could always be counted on.  R.D. recalled that the Veteran was shocked when asked to retire because he was not concentrating and making careless mistakes, such as performing mechanical work on a truck that was still running, and that he seemed distracted and preoccupied.  His daughter noted that the Veteran continued to keep himself busy around his home since his retirement, that he seemed uncomfortable if he did not have something to do, and that she believed he stayed busy to prevent himself from thinking about the past.  

In February 2014, the Veteran's treating VA psychiatrist, Dr. N.T., reported that she was treating the Veteran while he was still employed in March 2010, and he told her in November 2010 that his employers abruptly forced him to retire because of the way his PTSD symptoms were impacting his functioning and performance on the job.  Dr. N.T. opined that the Veteran's symptoms of chronic anxiety, sleep disturbance, obsessions and compulsions, guilt, irritability, restlessness, avoidance, and re-experiencing, "most likely impacted his functioning during time of employment," and that the symptoms continued to affect his social functioning and, "would cause significant problems and impact in a work setting."

Following its review of the record, the Board has determined that the Veteran should be afforded another VA examination in order to ascertain whether the Veteran is unemployable due to his service-connected PTSD or the combination of his PTSD and service-connected tinnitus and bilateral hearing impairment.

The Board finds the foregoing VA examination reports to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2011 VA opinion found the Veteran was unable to work in his prior occupation, but failed to provide an adequate opinion as to whether the Veteran was currently capable of obtaining or sustaining substantially gainful employment.  In light of the February 2014 statement from VA Dr. N.T., indicating that the Veteran's PTSD symptoms would continue to impact his ability to work, the Board finds the subsequent VA opinion must clearly assess the impact of PTSD on the Veteran's current employability.

Additionally, the Board finds that the increased rating claim must also be remanded as it is clearly inextricably intertwined with the matter of entitlement to a TDIU due to service-connected PTSD.  Development requested below should produce evidence pertinent to the increased rating matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a 'significant impact' upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Moreover, it has been almost 4 years since the most recent examination to determine the severity of the Veteran's PTSD and its impact on the Veteran's employability was performed.  

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from December 2014 to the present.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center treatment records for the time period from December 2014 to the present.

2. Then, the Veteran should be afforded a VA examination by an examiner or examiners with sufficient expertise to determine the nature and extent of all impairment due to the service-connected PTSD, the impact of the PTSD on his employability, and the impact of the PTSD, tinnitus and bilateral hearing loss on his employability. All pertinent evidence of record must be made available to and reviewed by the VA examiner(s).  Any indicated studies should be performed.

The RO or the AMC should ensure that the PTSD examiner provides all information required for rating purposes.  

The examiner or examiners also should provide an opinion as to whether the Veteran's service-connected PTSD is sufficient by itself or with the service-connected tinnitus and bilateral hearing impairment to preclude the Veteran from obtaining or retaining any form of substantially gainful employment consistent with his education and occupational background.  

The rendering the opinion(s), the Veteran's level of education and previous work experience should be considered but factors such as age or impairment caused by any non service-connected disabilities are not to be considered.

The rationale for all opinions expressed should also be provided.  If any required opinion cannot be provided, the examiner(s) should explain why.  If an opinion cannot be provided without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner(s) should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



							(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




